          Case 1:20-cr-00325-SHS Document 35 Filed 11/13/20 Page 1 of 1




                                                                                 November 12, 2020
BY ECF

The Honorable Judge Sidney H. Stein
                                                                   MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


RE:     United States v. Desirae Schneider
        20 Cr. 325 (SHS)

Honorable Judge Stein:
         A status conference in the above-captioned case is currently scheduled for Monday, November
16, 2020. The defense respectfully requests that this conference be adjourned to enable Ms. Schneider
to continue to review discovery and decide whether she intends to seek a trial on this matter. The
Government is unavailable from January 11 through January 22, 2021, as Ms. Dell anticipates being
on trial. The parties are available the week of January 25, 2021, with the exception of 10am each day
that week and 2pm on Friday, January 29, 2021.
         The Government also requests, with the consent of defense counsel, that the Court exclude
time through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would be
in the interests of justice as it would allow the parties time to continue discussions concerning pretrial
dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).
        Thank you for your consideration of this request.


                                                         Respectfully submitted,

                                                          /s/
                                                         Marne L. Lenox
                                                         Assistant Federal Defender
                                                         (212) 417-8721

cc:    Rebecca Dell, Assistant U.S. Attorney
      The conference is adjourned to January 25, 2021, at 11:00 a.m. The time is excluded from
      calculation under the Speedy Trial Act from today until January 25, 2021. The Court finds that
      the ends of justice served by this continuance outweigh the best interests of the public and the
      defendants in a speedy trial pursuant to 18 U.S.C. 3161(h)(7)(A).
      Dated: New York, New York
              November 13, 2020
